Citation Nr: 0534775	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-31 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which granted service connection for right ear 
hearing loss rated at 0 percent and denied service connection 
for left ear hearing loss.  After the veteran filed a Notice 
of Disagreement in September 2002, the RO ultimately 
conducted a de novo review and granted service connection for 
bilateral hearing loss rated at 0 percent.


FINDINGS OF FACT

1.  With respect to the veteran's claim for bilateral hearing 
loss, VA has satisfied its duty to notify and assist, and has 
obtained all relevant evidence necessary for the equitable 
disposition of the claim.

2.  The veteran has hearing loss in the right ear with a 
Numeric Designation of II and hearing loss in the left ear 
with a Numeric Designation of II.


CONCLUSION OF LAW

Criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.85, Diagnostic Code 
6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, there has been a 
substantial change in the law. On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement. See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date. VCAA, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West Supp. 
2001).

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, the claim was filed prior to the effective date of the 
VCAA.  Nonetheless, as discussed below, the board finds that 
a VCAA compliant notice was sent to the claimant in August 
2001, prior to the issuance of the rating decision currently 
on appeal.  Moreover, the veteran was generally advised to 
submit any additional evidence that pertained to the matter, 
including via Statement of the Case ("SOC") and 
Supplemental Statement of the Case ("SSOC").  Pelegrini, 18 
Vet. App. at 121.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the August 
2001 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection.  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter, including via SOC and SSOC.  
Pelegrini, 18 Vet. App. at 121.  

Also, the August 2001 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained the veteran's 
service medical records, and scheduled him for several 
audiology exams, the last of which the veteran underwent in 
May 2005.  The veteran never requested that the RO obtain any 
private medical records throughout the pendency of the claim.  
The RO obtained all of the veteran's VA medical center 
records, including a 1979 VA audiology examination.

Here the issue of increased rating for the veteran's 
bilateral hearing loss is a downstream issue of the original 
service connection claim adjudicated in the February 2002 
rating decision.  VA's General Counsel has concluded that, 
if, in response to notice of its decision on a claim for 
which VA has already given the § 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue, § 7105(d) 
requires VA to take proper action and issue a SOC if the 
disagreement is not resolved, but § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  This is the situation where we have 
a VCAA notice to the veteran that relates to establishing 
service connection, but we do not have a separate § 5103(a) 
notice following the RO's grant of service connection and the 
veteran's notice of disagreement raising the downstream issue 
of an increased rating.  With consideration of the opinion of 
the General Counsel, a second § 5103(a) notice regarding the 
downstream issue of an increased rating is not required.  
Further, the veteran was provided with VCAA implementing 
regulations in the September 2003 SOC.  

As such,VA has fulfilled its duties to the veteran to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required.


Laws and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

When, as here, the veteran timely appealed the rating 
initially assigned for the service-connected disability-just 
after establishing entitlement to service connection for it, 
VA must consider the claim in this context. This, in turn, 
includes determining whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

38 C.F.R. § 4.85, Diagnostic Code 6100 (2005), sets out the 
criteria for evaluating hearing impairment using pure tone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI or VIA to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  Table VIA will be used when the examiner 
certifies that use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." Id.

Analysis

On the authorized audiological evaluation in September 2001 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
20
75
95
LEFT
5
10
50
45

Pure tone averages were 52.5 for the right ear and 27.5 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and of 92 percent in 
the left ear.

On the authorized audiological evaluation in May 2005 pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
80
95
LEFT
15
30
65
55

Pure tone averages were 52 for the right ear and 41 for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and of 84 percent in 
the left ear.

When considering the pure tone average scores of the 
veteran's September 2001 audiological examination with Table 
VI of the schedule of ratings, the veteran has right ear 
hearing loss with a Numeric Designation of II and left ear 
hearing loss with a Numeric Designation of I, and there is no 
evidence of exceptional patterns of hearing impairment.  
Thus, when matched against Table VII, a noncompensable 
evaluation must be assigned on a schedular basis.  38 C.F.R. 
§ 4.85 (2005).  

When considering the pure tone average scores of the 
veteran's May 2005 audiological examination with Table VI of 
the schedule of ratings, the veteran has right ear hearing 
loss with a Numeric Designation of II and left ear hearing 
loss with a Numeric Designation of II, and there is no 
evidence of exceptional patterns of hearing impairment.  
Thus, when matched against Table VII, a noncompensable 
evaluation must be assigned on a schedular basis.  38 C.F.R. 
§ 4.85 (2005).  

Although the veteran asserts that he is extremely limited as 
a result of his hearing loss, he has not identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings; the Board has 
been similarly unsuccessful in finding exceptional factors.  
Specifically, the veteran has not required frequent periods 
of hospitalization for his hearing loss and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  The 
Board does not doubt that limitation caused by hearing loss 
has an adverse impact on employability; however, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 
4.1 (2005).  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


